       Case 4:19-cv-00035-RM-LAB Document 200 Filed 06/03/21 Page 1 of 3




 1   Victoria Lopez – 330042
     Christine K Wee – 028535
 2
     ACLU FOUNDATION OF ARIZONA
 3   3707 North 7th Street, Suite 235
     Phoenix, Arizona 85014
 4   Telephone: (602) 650-1854
 5   Email: vlopez@acluaz.org
     Email: cwee@acluaz.org
 6
     Joshua A. Block*
 7
     Leslie Cooper*
 8   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     125 Broad Street, Floor 18
 9   New York, New York 10004
10   Telephone: (212) 549-2650
     E-Mail: jblock@aclu.org
11   E-Mail: lcooper@aclu.org
     *Admitted pro hac vice
12

13   Wesley R. Powell*
     Matthew S. Freimuth*
14   Jordan C. Wall*
     Victoria Sheets*
15
     Justin Garbacz*
16   Nicholas Reddick*
     WILLKIE FARR & GALLAGHER LLP
17   787 Seventh Avenue
18   New York, New York 10019
     Telephone: (212) 728-8000
19   E-Mail: wpowell@willkie.com
     E-Mail: mfreimuth@willkie.com
20
     E-Mail: jwall@willkie.com
21   E-Mail: vsheets@willkie.com
     E-Mail: jgarbacz@willkie.com
22   E-Mail: nreddick@willkie.com
23
     *Admitted pro hac vice
24
     Attorneys for Plaintiff Russell B. Toomey
25

26

27

28
          Case 4:19-cv-00035-RM-LAB Document 200 Filed 06/03/21 Page 2 of 3




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF ARIZONA
 8

 9
     Russell B. Toomey,
10                                                       Case No.19-cv-00035-TUC-RM (LAB)
                         Plaintiff,
11
     v.
12                                                       PLAINTIFF’S NOTICE OF
     State of Arizona; Arizona Board of Regents,         SERVICE OF
13
     D/B/A University of Arizona, a governmental         DR. LOREN SCHECHTER’S
14   body of the State of Arizona; et al.,               RESPONSES AND OBJECTIONS
                                                         TO STATE DEFENDANTS’
15                                                       SUBPOENA TO PRODUCE
                          Defendants.
16                                                       DOCUMENTS, INFORMATION, OR
                                                         OBJECTS
17

18            Notice is hereby given that on June 2, 2021 Plaintiff served upon counsel of record,
19    via email, Dr. Loren Schechter’s Responses and Objections to State Defendants’ Subpoena
20    to Produce Documents dated May 18, 2021.
21            Dated this June 3, 2021.
22                                        ACLU FOUNDATION OF ARIZONA
23
                                          By /s/ Christine Wee
24                                            Victoria Lopez
                                              Christine K. Wee
25
                                              3707 North 7th Street, Suite 235
26                                            Phoenix, Arizona 85014
27

28
                                                     1
      Case 4:19-cv-00035-RM-LAB Document 200 Filed 06/03/21 Page 3 of 3




 1

 2                                       AMERICAN CIVIL LIBERTIES UNION
                                         FOUNDATION
 3
                                            Joshua A. Block*
 4                                          Leslie Cooper*
                                            125 Broad Street, Floor 18
 5                                          New York, New York 10004
 6
                                         WILLKIE FARR & GALLAGHER LLP
 7                                          Wesley R. Powell*
                                            Matthew S. Freimuth*
 8
                                            Jordan C. Wall*
 9                                          Victoria Sheets*
                                            Justin Garbacz*
10                                          Nicholas Reddick*
11                                          787 Seventh Avenue
                                            New York, New York 10019
12
                                         *admitted pro hac vice
13

14                                       Attorneys for Plaintiff Russell B. Toomey

15

16

17                                 CERTIFICATE OF SERVICE
18          I hereby certify that on June 3, 2021, I electronically transmitted the attached
19   document to the Clerk’s office using the CM/ECF System for filing. Notice of this filing
20   will be sent by email to all parties by operation of the Court’s electronic filing system.
21

22                                      /s/ Christine K. Wee
                                        Christine K. Wee
23

24

25

26

27

28
                                                    2
